SEP-23-2020 WED 01:47 PM Morgan Lewis PITT                              FAX NO, 14125603399                               P, 03


                                                                                  KOMADU

        EXHIBIT F




       September 23, 2020

       VIA FfDERAL EXPRESS AND FACSIM/1,E (412.246.1763/

       Samuel J. Cordes, Esq.
       Rothman Gordon P,C.
       310 Grant Street
       Third Floor, Grant Building
       Pittsburgh, PA 15219
       Re:       Determination Regarding Mr Trevor Curtis's Appeal of Denied Claim for Benefits upder
                 !ha Komatsu U.S. Pension Plan

       Dear Mr. Cordes:

       The purpose of this letter Is to inform you that the Claims and Appeals Subcommittee of the
       Komatsu Pension and Investment Committee (the "Subcommittee"), in its capacity as the appeals
       fiduciary for the Komatsu U.S. Pension Plan (the '!:!fil(), has reviewed the appeal that you
       submitted on behalf of Mr. Trevor Curtis, which was dated and received on May 26, 2020,
       appealing his denied claim for benefits under the Plan (such appeal, the "Appeal" or "Mr. Cµrtis's
       Appeal'') and has made a determination. As explained in more detail below, after careful
       consideration of the Appeal and related documents, including, but not limited to, the terms of the
       Plan and the retirement kits that were provided to Mr. Curtis in connection with his request to start
       his benefit payments under the Plan, the Subcommittee has concluded that Mr. Curtis is not
       entitled to the additional benefit that is the subject of the Appeal. Accordingly, the Subcommittee
       has denied Mr. Curtis's appeal of his denied claim for benefits under the Plan,

                                                    Background E11cts

       Mr. Trevor Curtis began working for a predecessor to the Komatsu Mining Corp. (the "Company")
       on December 19, 1974, and remainsd an employee of the Company until his retirement on July
       19, 2019. During his employment, Mr. Curtis participated in, and accrued a benefit under, both
       Supplement 4 (the Joy Technologies Inc. Pension Plan for Salaried and Nonbargalnlng Hourly
       Employees) and Supplement 6 (the American Longwall, Inc. Retirement Plan) of the Plan.1 Mr.
       Curtis began receiving benefit payments under the Plan on or about January 1, 2020, when he
       was 69 years old.




             Mr. Curtis also participated in, and accrued a benefit under, the Joy Global Supplemental Pension Plan
             (the "Sugplemantal Plan"). Although the Supplemental Plan was referenced in the Appeal In the "Re"
             line and the statement that you represent Mr, Curlis with respect to his participation in the Supplemental
             Plan, the Subcommittee observed that the Supplemental Plan was not otherwise referenced in the
             Appeal. There being no arguments, assertions or contentions in the Appeal that Mr, Curtis is entitled
             to Supplemental Plan benefits that have been denied, the Subcommittee concluded !hat Mr, Curtis did
             no! appeal the April 13, 2020 denial of his claim for benefits under the Supplemental Plan,

               Case 2:20-cv-01611-BHL Filed 02/05/21 Page 1 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 2 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 3 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 4 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 5 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 6 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 7 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 8 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 9 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 10 of 11 Document 16-6
Case 2:20-cv-01611-BHL Filed 02/05/21 Page 11 of 11 Document 16-6
